UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 13, 2014 AMBIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23723 98-0166007 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 7 WELLS AVENUE, NEWTON, MASSACHUSETTS, 02459 (Address of Principal Executive Office) (Zip Code) (617)- 332-0004 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security holders On June 13, 2014, Ambient Corporation (the “Company”) held its 2014 annual meeting of stockholders (the “2014 Annual Meeting”) at 10:00 a.m. at 85 Wells Avenue, First Floor Auditorium, Newton, MA 02459. As of April 29, 2014, the record date for the 2014 Annual Meeting, there were 17,411,744 shares of common stock issued and outstanding. A quorum of common stockholders, present in person or by proxy, representing 10,515,302 shares of common stock was present at the 2014 Annual Meeting. The final voting results of the 2014 Annual Meeting are set forth below. 1.Proposal to elect directors to serve until the 2015 Annual Meeting of Stockholders. The Company’s stockholders elected each of the Company’s five nominees for director to serve a term of one year to expire at the 2015 annual meeting of stockholders or until their respective successors are duly elected and qualified, as set forth below: Name Votes For Votes Against John J. Joyce Michael Widland D. Howard Pierce Thomas Michael Higgins Francesca E. Scarito The proposal received the requisite number of votes and was approved. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMBIENT CORPORATION Dated: June 17, 2014 By: /s/JOHN J. JOYCE John J. Joyce Chief Executive Officer 3
